DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed 11/10/2021 have been entered. The amendments and arguments have overcome the previously presented 112(b) rejection(s) of the Office Action dated 8/12/2021. The examiner respectfully notes that the claim objections presented in the preceding Office Action do not appear to have been addressed by applicant’s arguments or amendments and are presented again below. 

Applicant's arguments filed  have been fully considered but they are not persuasive. The claims were previously rejected under 103 over Koller (DE 102012019850 A1), in view of Hubner (US 20170204633 A1), further in view of Homma (US 20170009530 A1).
Applicant contents that the combination of references as modified does not teach the “controller is configured to determine the locking of the Kelly bars, depending on the detected force, torque, or pressure change in the drive system”. The examiner respectfully disagrees. 
First applicant contends that “Koller says nothing about detecting whether or not the Kelly bars are locked” (page 7). The examiner respectfully disagrees. Koller explicitly indicates the use of sensors to monitor “via the contact of the stop area 
Second applicant argues “Homma does not even discuss Kelly bars, much less whether or not they are locked” (page 7-8). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
MPEP 2141(I), in quoting KSR, states, “If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” MPEP 2141.03 in quoting KSR, continues, "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.” In this case, as stated previously, the examiner does not assert that each reference  . 

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “a locking recess” and “a drive system” and includes the limitations of claim 1. Each of these components was already introduced in claim 1 and should be preceded by “the”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koller (DE102012019850A1 – full translation from Espacenet previously provided), in view of Hubner (US 20170204633 A1), further in view of Homma (US 20170009530 A1).

Regarding claim 1, Koller teaches a working machine comprising:
a mast (Fig 1, mast 2), 
a hydraulic drive (Fig 1, Para 0063 hydraulic drive of carriage 3), 
a rotary head (Para 0058, carriage) that is vertically movable by the hydraulic drive (Para 0058, drill drive 4 is arrange as a part of “a carriage which can be moved in the vertical direction”), 
a telescopic Kelly rod having at least two Kelly bars configured to be guided in a displaceable manner by the rotary head (Para 0065, inner rod 6 and outer rod 5 are telescopingly moved by the carriage, See Fig 3), the at least two Kelly bars comprising:
an outer Kelly bar designed for being supported on the rotary head (Fig 2, Para 0055-0056 the outermost rod and the drill drive are fixed to one another) and 
an inner Kelly bar which comprises a rope suspension for a rope (Fig 1, Para 0078, Para 0065 inner Kelly is connected to and as seen in the figure suspended by rope 9), the inner Kelly bar being vertically movable by means of a main rope winch (Fig 1, Para 0065, the inner Kelly rod 9 is attached and movable by movement of the Kelly winch 18), 
wherein, each of the at least two Kelly bars include, on their external and/or internal surfaces, axially running drive keys as well as locking recesses on the drive keys configured to move into the locking recesses for axially locking the at least two Kelly bars or moved out of the locking recesses to unlock the at least two Kelly bars in order to transmit torque from the rotary head to a ground working tool (Para 0068, Fig 2, the outer Kelly 5 has recesses that correspond to driver strips 13 which are used to transmit torque when the elements are locked together and to the ground working tool/auger 7.  Para 0063-0064 the carriage/rotary head is used to convey rotary motion.), 
and a drive system, by which at least the hydraulic cylinder, the rotary head, or the main rope are driven (Para 0063-0064, there is a “hydraulic drive” is used with a carriage, the carriage “carries the drill drive, which can set the drill pipe in rotary motion”);
wherein a controller is provided which is configured for the locking and/or unlocking of the Kelly bars (Para 0021, Para 0035 machine control receives data, which may automatically initiate rotary movement of lifting of the block, which would result in the engagement or disengagement of the locking features seen in Fig 3), 
the controller is configured such that
(Para 0035, the machine control can “react automatically” to provide rotary movement and accordingly result in the transmission of torque to one of the Kelly bars), wherein a latch element is applied with pressure to the axially running drive key of another of the inner and outer Kelly bars (Fig 2, the inner Kelly rod 6 has key features 16 which engage with the recessed and keys 15 of the outer Kelly rod with rotational force applied across the area of contact), and 
the at least two Kelly bars are moved axially relative to each other until the latch element rotates in the circumferential direction into a locking recess (Fig 2, Fig 3, Para 0069 the pocket is brought into engagement with the drive bar 13 of the drill drive 4 upon relative rotational and axial movement), 
While Koller teaches a hydraulic drive for the carriage 3 (Fig 1, Para 0063), Koller is not explicit that the hydraulic drive has a hydraulic cylinder. 
Hubner teaches a hydraulic drive having a hydraulic cylinder is “typical” (Para 0044, “Hydraulic drive assembly 47 is shown with typical hydraulic cylinder 49”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Koller by having the hydraulic drive have a hydraulic cylinder as disclosed by Hubner because it is the typical arrangement for such devices.  
While Koller teaches there is a rotational sensor which determine whether the rod is in a particular place (Para 0030), Koller as modified is not explicit that that the 
Homma teaches a detector configured to detect a force, torque, or pressure change in the drive system indicating rotation of the Kelly bars (Para 0028, a rotational pressure detector 18a is on the hydraulic drive unit 15,Para 0025, the hydraulic drive unit drives the rotating mechanism 7. Para 0020-0021 rotation is associated with the rod rotation/Kelly bars as a modification to Koller). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Koller by using the detector and its configuration as disclosed by Homma because Homma provides for an additional means for detecting rotation, which would provide for redundancy in the event of failure of the primary detection means or verification of the determination of the detection means.  
Koller as modified by Homma teaches the control is configured to determine the locking of the Kelly bars depending on the detected force, torque or pressure change in the drive system (Koller teaches the use of sensors to monitor “via the contact of the stop area whether the rod [or Kelly bar as recited] is in a rotational position which allows telescoping in or out” (Para 0030) and “a device for monitoring a drill pipe with at least one rod, which can be axially fixed by a rotational movement in a first direction and can be released by a rotational movement in the opposite direction” (Para 0036) i.e. monitoring the locking of the Kelly bars. As modified by Homma, Homma teaches a controller 20 “configured to detect actuation and stop of […] the rotating mechanism 7 […] by use of the rotational pressure detector 18a,” (Para 0030). The rotational pressure detector is “mounted on the hydraulic drive unit 15” (Para 0028). The rotating mechanism 7 rotates the drill rod 9 (Para 0020-0021). In other words, Koller teaches the locking the Kelly bars together and monitoring/sensing such a state. Homma teaches a rotational pressure sensor and system which is able to detect the actuation and stopping of the rotating means which rotates the drilling rod. The examiner notes this limitation is discussed in additional detail in the response to arguments and not repeated again here).

Regarding claim 2, Koller further teaches wherein the Kelly rod comprises at least one intermediate Kelly bar that is arranged between the outer Kelly bar and the inner Kelly bar (Para 0053, the Kelly rods may comprise several rods which can be locked together such as three or four rods).
  
Regarding claim 3, Koller further teaches wherein the ground working tool is mounted in a releasable manner on a lower end of the inner Kelly bar (Fig 1, there is an auger 7 which is shown as being threadedly attached at 6).  

Regarding claim 4, Koller further teaches further comprising at least one input configured to enter a type and/or size of the Kelly rod, a position of the hydraulic cylinder for the rotary head, a position of the rope and/or a type and/or size of the rotary head (Para 0042, there is an input element which allows for a check to be performed; Para 0039 there is a gyroscope sensor on “the rope-side element of the twist catcher” to measure the rotation between the innermost rod and the lifting rope thus providing a relative position of the rope).  

Regarding claim 6, Koller as modified by Homma further teaches wherein the detector has a pressure sensor for detecting a pressure increase (Para 0028, a rotational pressure detector 18a which is usable to detect pressure change/increase).  

Regarding claim 7, Koller teaches a method for working the ground with a working machine according to claim 1 (see above), 
Wherein the Kelly bars are locked or unlocked by a controller (Para 0021, Para 0035 machine control receives data, which may automatically initiate rotary movement of lifting of the block, which would result in the engagement or disengagement of the locking features seen in Fig 3), 
a first torque is applied to one of the inner and outer Kelly bars (Para 0035, the machine control can “react automatically” to provide rotary movement and accordingly result in the transmission of torque), wherein a latch element is applied with pressure to the axially running drive key of another of the inner and outer Kelly bars (Fig 2, the inner Kelly rod 6 has key features 16 which engage with the recessed and keys 15 of the outer Kelly rod with rotational force applied across the area of contact), 
the two Kelly bars are moved axially relative to each other until the latch element rotates in the circumferential direction into a locking recess (Fig 2, Fig 3, Para 0069 the pocket is brought into engagement with the drive bar 13 of the drill drive 4 upon relative rotational and axial movement).
a force, torque or pressure change in a drive system is detected during rotation (As modified Koller teaches the use of a rotational sensor to detect rotation of components in the drive system by which at least one of the recited components is moved in Para 0030. The use of a rotational measurement tool as modified includes the rotational pressure detector 18a of Homma described in Para 0028), and 
the locking of the Kelly bars is determined depending on the detected rotation angle or the detected force, torque or pressure change (Koller teaches the use of sensors to monitor “via the contact of the stop area whether the rod [or Kelly bar as recited] is in a rotational position which allows telescoping in or out” (Para 0030) and “a device for monitoring a drill pipe with at least one rod, which can be axially fixed by a rotational movement in a first direction and can be released by a rotational movement in the opposite direction” (Para 0036) i.e. monitoring the locking of the Kelly bars. As modified by Homma, Homma teaches a controller 20 “configured to detect actuation and stop of […] the rotating mechanism 7 […] by use of the rotational pressure detector 18a,” (Para 0030). The rotational pressure detector is “mounted on the hydraulic drive unit 15” (Para 0028). The rotating mechanism 7 rotates the drill rod 9 (Para 0020-0021). In other words, Koller teaches the locking the Kelly bars together and monitoring/sensing such a state. Homma teaches a rotational pressure sensor and system which is able to detect the actuation and stopping of the rotating means which rotates the drilling rod. The examiner notes this limitation is discussed in additional detail in the response to arguments and not repeated again here).

Regarding claim 11, Koller further teaches wherein the Kelly bar with the latch element is moved axially relative over a predetermined distance (Fig 2, Fig 3, Para 0062 the inner Kelly rod 6 has key features 16/the latch element, the rod is moved axially to the various positions shown in Fig 3, the movement to the various positions are a fixed distances and so movement to the positions shown are a predetermined distance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koller (DE102012019850A1 – full translation from Espacenet provided), in view of Hubner (US 20170204633 A1), further in view of Homma (US 20170009530 A1), further in view of Applicant Admitted Prior Art

Regarding claim 8, while Koller teaches for the locking and/or unlocking a ground working tool on the Kelly rod (Fig 1, auger/ground working tool 7 is attached threadedly locked onto the Kelly rods), Koller is not explicit on the ground working tool on the Kelly rod is placed onto the ground, in particular onto a borehole bottom. 
	Applicant Admitted Prior Art teaches placing a ground working into the ground would be known to one of ordinary skill in the art. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Koller by placing a ground working into the ground as disclosed by Applicant Admitted Prior Art because it would be the mere conventional use of a drilling auger which is attached as a drilling machine, used to drill a hole in the ground.  

Regarding claim 9, while Koller teaches an auger on a drilling machine (Fig 1, auger/ground working tool 7 is attached threadedly locked onto the drilling machine), wherein a borehole is produced in the ground.  
	Applicant Admitted Prior Art teaches producing a borehole in the ground would be known to one of ordinary skill in the art. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Koller by producing a borehole in the ground as disclosed by Applicant Admitted Prior Art because it would be the mere conventional use of a drilling auger which is attached as a drilling machine, used to drill a hole in the ground.  

Regarding claim 10, Koller is not explicit on wherein the borehole is filled to form a foundation element.  

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Koller by filling the borehole to form a foundation element as disclosed by Applicant Admitted Prior Art because it would be the known use of a borehole to form a foundation for a casing pipe which is subsequently cemented into the ground or filling a structural pile in the ground as a foundation element.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676